Citation Nr: 1535543	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  08-26 336A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for bronchitis.

2.  Entitlement to service connection for shortness of breath, to include as due to an undiagnosed illness.

3.  Entitlement to a rating in excess of 30 percent for a headache disorder.

4.  Entitlement to a rating in excess of 10 percent for right knee degenerative changes.

5.  Entitlement to a rating in excess of 10 percent for left knee chondromalacia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1990 to June 1992, November 2000 to October 2003, and May 2004 to June 2005, and had additional service with the Army National Guard and Army Reserves.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  Jurisdiction of her case has since been transferred to the Boston, Massachusetts RO.  In October 2010 a videoconference hearing was held before a Veterans Law Judge who is no longer with the Board; a transcript of the hearing is in the record.  In March 2011, the case was remanded for additional development.  

[The appeal had included a claim of service connection for residuals of a right hip injury.  A February 2015 decision review officer decision granted service connection for recurrent right hip sprain, and that issue is no longer on appeal..See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).]

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

A June 2015 letter from the Board informed the Veteran that the Veterans Law Judge who conducted the October 2010 hearing is no longer employed by the Board, and offered her the opportunity for another hearing before a Veterans Law Judge who would decide her claims.  In July 2015 she responded that she wanted another videoconference hearing before the Board.

Accordingly, the case is REMANDED for the following:

The AOJ should schedule the Veteran for a videoconference hearing before the Board, and notify her (and her representative) of the date, time, and location.  Thereafter, the case should be processed in accordance with established appellate procedure.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

